CHIN, J.
Obviously, I concur in the majority opinion I have authored. I write separately to state another reason to reject plaintiff’s argument under Evidence Code section 669, subdivision (a) (section 669(a)). The majority opinion does not decide whether, assuming the four elements of section 669(a) are satisfied, that statute creates tort liability between coparticipants in an active sport notwithstanding our decision in Knight v. Jewett (1992) 3 Cal.4th 296 [11 Cal.Rptr.2d 2, 834 P.2d 696] (Knight). (Maj. opn., ante, at p. 1071.) I would also hold that section 669(a) does not affect the assumption of risk principles established in Knight. Knight applies to this case, not section 669(a).
As relevant, section 669(a) states, “The failure of a person to exercise due care is presumed if’ four requirements are met. This statute, however, does not establish tort liability. Rather, it merely “codifie[s]” the rule that “a presumption of negligence arises from the violation of a statute which was enacted to protect a class of persons of which the plaintiff is a member against the type of harm which the plaintiff suffered as a result of the violation of the statute.” (Vesely v. Sager (1971) 5 Cal.3d 153, 164 [95 Cal.Rptr. 623, 486 P.2d 151], italics added; see also Ramirez v. Plough, Inc. (1993) 6 Cal.4th 539, 547 [25 Cal.Rptr.2d 97, 863 P.2d 167, 27 A.L.R.5th 899] [citing section 669 for the proposition that “proof of the defendant’s violation of a statutory standard of conduct raises a presumption of negligence”].) Under Knight, however, a presumption of negligence is insufficient to make a participant in an active sport liable in tort to another participant.
*1079As indicated by its location in the Evidence Code, section 669(a) states a rule of evidence only—a presumption of the failure to use “due care”—not a rule of tort liability. The word “duty” does not appear in the statute. Knight held that a participant in an active sport may sue a fellow participant only for reckless behavior or the intentional infliction of injury, and not for mere negligence. (Knight, supra, 3 Cal.4th at p. 320.) By establishing only a standard of negligence, section 669(a) does not apply to cases that Knight governs. The Law Revision Commission Comment to section 669 states, “If the conditions listed in subdivision (a) are established, a presumption of negligence arises .... The presumption is one of simple negligence only, not gross negligence.” (Cal. Law Revision Com. com., 29B pt. 2 West’s Ann. Evid. Code (1995 ed.) foll. § 669, p. 264.) Because, “As a general rule, persons have a duty to use due care to avoid injury to others, and may be held liable if their careless conduct injures another person” (Knight, supra, 3 Cal.4th at p. 315, italics added, citing Civ. Code, § 1714), as a general rule a presumption of the failure to use “due care” (Evid. Code, § 669, italics added) is also a presumption of a breach of duty giving rise to tort liability. But the basic teaching of Knight is that participants in an active sport have no duty to avoid merely negligent conduct.
Primary assumption of risk involves “ ‘ “a reduction of defendant’s duty of care.” ’ ” (Knight, supra, 3 Cal.4th at p. 306, quoting Li v. Yellow Cab Co. (1975) 13 Cal.3d 804, 825 [119 Cal.Rptr. 858, 532 P.2d 1226, 78 A.L.R.3d 393], in turn quoting Grey v. Fibreboard Paper Products Co. (1966) 65 Cal.2d 240, 246 [53 Cal.Rptr. 545, 418 P.2d 153], italics added.) Specifically, primary assumption of risk reduces the general duty to use “due care" (or not act negligently) to a duty not to act intentionally or recklessly. If, as the Law Revision Commission Comment to section 669 states, the section’s presumption is of simple negligence only, and not of gross negligence, it is certainly not a presumption of intentional or reckless conduct. The Knight standard of primary assumption of risk still applies even if the violation of an ordinance or statute, combined with Evidence Code section 669, creates a presumption of negligence.
For these reasons, I would reject plaintiff’s argument under section 669(a) at the outset. That section does not, by itself, modify the Knight rule. The Legislature clearly has the power to modify Knight, but whether a particular statute has done so must be determined from that statute itself, not merely by determining whether the four elements of section 669(a) are met.
The majority opinion also does not decide whether a local ordinance such as the Skier Responsibility Code of Placer County may modify Knight. (Maj. opn., ante, at p. 1069.) Knight established a common law rule for the entire *1080state. Arguably, the same standard of duty should apply statewide, and local governmental entities such as cities and counties should not be allowed to regulate questions of duty. As amicus curiae California Ski Industry Association notes, acceptance of plaintiff’s argument “would result in the inconsistent application of tort duties in different counties” so “that identical behavior by skiers at separate resorts would have dramatically different consequences.” I reserve judgment on that question until we are faced with a local ordinance that, unlike the one here, does attempt to modify the common law of torts.
Baxter, J., and Brown, J., concurred.